UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.15)1 GenCorp Inc. (Name of Issuer) Common Stock, par value $0.10 (Title of Class of Securities) 368682100 (CUSIP Number) STEVEN WOLOSKY, ESQ. OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 30, 2008 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 368682100 1 NAME OF REPORTING PERSON STEEL PARTNERS II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8,034,059 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 8,034,059 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,034,059 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14.2% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 368682100 1 NAME OF REPORTING PERSON STEEL PARTNERS II GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8,034,059 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 8,034,059 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,034,059 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14.2% 14 TYPE OF REPORTING PERSON OO 3 CUSIP NO. 368682100 1 NAME OF REPORTING PERSON STEEL PARTNERS II MASTER FUND L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8,034,059 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 8,034,059 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,034,059 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14.2% 14 TYPE OF REPORTING PERSON PN 4 CUSIP NO. 368682100 1 NAME OF REPORTING PERSON STEEL PARTNERS LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8,034,059 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 8,034,059 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,034,059 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14.2% 14 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 368682100 1 NAME OF REPORTING PERSON WARREN G. LICHTENSTEIN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8,034,059 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 8,034,059 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,034,059 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14.2% 14 TYPE OF REPORTING PERSON IN 6 CUSIP NO. 368682100 1 NAME OF REPORTING PERSON JAMES R. HENDERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 -** 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER - 0 -** 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 -** 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) - 0 -** 14 TYPE OF REPORTING PERSON IN ** See Item 5. 7 CUSIP NO. 368682100 1 NAME OF REPORTING PERSON GERALD R. DINKEL 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 -** 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER - 0 -** 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 -** 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) - 0 -** 14 TYPE OF REPORTING PERSON IN ** See Item 5. 8 CUSIP NO. 368682100 1 NAME OF REPORTING PERSON MARTIN TURCHIN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 -** 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER - 0 -** 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 -** 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) - 0 -** 14 TYPE OF REPORTING PERSON IN ** See Item 5. 9 CUSIP NO. 368682100 1 NAME OF REPORTING PERSON JAMES H. PERRY 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 -** 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER - 0 -** 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 -** 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) - 0 -** 14 TYPE OF REPORTING PERSON IN ** See Item 5. 10 CUSIP NO. 368682100 1 NAME OF REPORTING PERSON THOMAS A. CORCORAN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 -** 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER - 0 -** 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 -** 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) - 0 -** 14 TYPE OF REPORTING PERSON IN ** See Item 5. 11 CUSIP NO. 368682100 The following constitutes Amendment No. 15 to the Schedule 13D filed by the undersigned (“Amendment No. 15”).This Amendment No. 15 amends the Schedule 13D as specifically set forth. Item 2. Identity and Background. Item 2 is hereby amended and restated to read as follows: (a)This statement is filed by Steel Partners II, L.P., a Delaware limited partnership (“Steel Partners II”), Steel Partners II GP LLC, a Delaware limited liability company (“Steel GP LLC”), Steel Partners II Master Fund L.P., a Cayman Islands exempted limited partnership (“Steel Master”), Steel Partners LLC, a Delaware limited liability company (“Partners LLC”), Warren G. Lichtenstein, James R. Henderson, Gerald R. Dinkel, Martin Turchin, James H. Perry and Thomas A. Corcoran.Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.”Each of the Reporting Persons is party to that certain Joint Filing and Solicitation Agreement as further described in Item 6.Accordingly, the Reporting Persons are hereby filing a joint Schedule 13D. Steel Master is the sole limited partner of Steel Partners II.Steel GP LLC is the general partner of Steel Partners II and Steel Master.Partners LLC is the investment manager of Steel Partners II and Steel Master.Warren G. Lichtenstein is the manager of Partners LLC and the managing member of Steel GP LLC.By virtue of his positions with Partners LLC and Steel GP LLC, Mr. Lichtenstein has the power to vote and dispose of the Issuer’s Shares owned by Steel Partners II. (b)The principal business address of each of Steel Partners II, Steel GP LLC, Partners LLC and Warren G. Lichtenstein is 590 Madison Avenue, 32nd Floor, New York, New York 10022.The principal business address of Steel Master is c/o Morgan Stanley Fund Services (Cayman) Ltd., Cricket Square, 2nd Floor, Boundary Hall, Hutchins Drive, P.O. Box 2681, Grand Cayman KY1-1111, Cayman Islands. The principal business address of Mr. Henderson is c/o Steel Partners II, L.P., 590 Madison Avenue, 32nd Floor, New York, New York 10022. The principal business address of Mr. Dinkel is P.O. Box 27357, San Diego, California 92198. The principal business address of Mr. Turchin is c/o CB Richard Ellis, 200 Park Avenue, New York, New York 10166. The principal business address of Mr. Perry is 8 Carolyn Court, Owings Mills, Maryland 21117. The principal business address of Mr. Corcoran is c/o Corcoran Enterprises, LLC, 9913 Kendale Road, Potomac, Maryland 20854. (c)The principal business of Steel Partners II, Steel Master and Warren G. Lichtenstein is investing in securities.The principal business of Steel GP LLC is serving as the general partner of Steel Partners II and Steel Master.The principal business of Partners LLC is serving as the investment manager of Steel Partners II and Steel Master. The principal occupation of Mr. Henderson is serving as a Managing Director and operating partner of Partners LLC, a global investment management firm. The principal occupation of Mr. Dinkel is serving as a Senior Advisor to Cubic Corporation, a defense and transportation solutions company. 12 CUSIP NO. 368682100 The principal occupation of Mr. Turchin is serving as Vice-Chairman of CB Richard Ellis, the world’s largest real estate services company. The principal occupation of Mr. Perry is serving as a consultant to United Industrial Corporation, a company principally focused on the design, production and support of defense systems, and its affiliates. The principal occupation of Mr. Corcoran is serving as President and Chief Executive Officer of Corcoran Enterprises, LLC, a management consulting firm. (d)No Reporting Person has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)No Reporting Person has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Messrs. Lichtenstein, Henderson, Dinkel, Turchin, Perry and Corcoran are citizens of the United States of America. Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following: On January 30, 2008, Steel Partners II issued a press release announcing that it nominated directors for election at the Issuer's 2008 annual meeting of stockholders (the "Annual Meeting") after it could not reach a settlement with the Issuer.A copy of the press release is attached as an exhibit hereto and is incorporated herein by reference.Steel Partners II simultaneously delivered a letter to the Issuer nominating Warren G. Lichtenstein, James R. Henderson, Gerald R. Dinkel, Martin Turchin, James H. Perry and Thomas A. Corcoran (collectively, the “Nominees”), as set forth therein, for election to the Issuer’s Board of Directors at the Annual Meeting. Item 5. Interest in Securities of the Issuer. Item 5(a) is hereby amended and restated to read as follows: (a)The aggregate percentage of Shares reported owned by each person named herein is based upon 56,700,000 Shares outstanding, which is the total number of Shares outstanding as ofJanuary 22, 2008as reported in the Issuer’s Annual Report on Form 10-K, filed with the Securities and Exchange Commission on January 25, 2008. As of the close of business on January 30, 2008, Steel Partners II beneficially owned 8,034,059 Shares, constituting approximately 14.2% of the Shares outstanding.By virtue of their relationships with Steel Partners II discussed in further detail in Item 2, each of Steel GP LLC, Steel Master, Partners LLC and Warren G. Lichtenstein may be deemed to beneficially own the Shares owned by Steel Partners II. 13 CUSIP NO. 368682100 None of Messrs. Henderson, Dinkel, Turchin, Perry and Corcoran directly owns any Shares.Each of Messrs. Henderson, Dinkel, Turchin, Perry and Corcoran, as members of a “group” for the purposes of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended, may be deemed to beneficially own the 8,034,059 Shares owned by Steel Partners II.Each of Messrs. Henderson, Dinkel Turchin, Perry and Corcoran disclaims beneficial ownership of such Shares. Item 5(c) is hereby amended to add the following: (c)There have been no transactions in the Shares by the Reporting Persons during the past 60 days. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item 6 is hereby amended to add the following: On January 30, 2008, the Reporting Persons entered into a Joint Filing and Solicitation Agreement in which, among other things, (a) the parties agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to the securities of the Issuer, (b) the parties agreed to solicit proxies or written consents for the election of the Nominees or any other person designated by the Reporting Persons to the Issuer’s Board of Directors at the Annual Meeting and to take all other action necessary or advisable to achieve the foregoing (the “Solicitation”), and (c) Steel Partners II agreed to bear all expenses incurred in connection with the Reporting Persons’ activities, including approved expenses incurred by any of the parties in connection with the Solicitation, subject to certain limitations.A copy of the Joint Filing and Solicitation Agreement is attached as an exhibit hereto and is incorporated herein by reference. Pursuant to letter agreements, Steel Partners II has agreed to indemnify each of Messrs. Henderson, Dinkel, Turchin, Perry and Corcoran against claims arising from the solicitation of proxies from the Issuer's stockholders in connection with the Annual Meeting.The form of letter agreement is attached as an exhibit hereto and is incorporated herein by reference. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended to add the following exhibits: 99.1 Press Release, dated January 31, 2008. 99.2 Joint Filing and Solicitation Agreement by and among Steel Partners II, L.P., Steel Partners II GP LLC, Steel Partners II Master Fund L.P., Steel Partners LLC, Warren G. Lichtenstein, James R. Henderson, Gerald R. Dinkel, Martin Turchin, James H. Perry and Thomas A. Corcoran, dated January 30, 2008. 99.3 Form of Indemnification Letter Agreement. 14 CUSIP NO. 368682100 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:January 31, 2008 STEEL PARTNERS II, L.P. By: Steel Partners II GP LLC General Partner By: /s/ Lauren Isenman Lauren Isenman as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS II GP LLC By: /s/ Lauren Isenman Lauren Isenman as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS II MASTER FUND L.P. By: Steel Partners II GP LLC General Partner By: /s/ Lauren Isenman Lauren Isenman as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS LLC By: /s/ Lauren Isenman Lauren Isenman as Attorney-In-Fact for Warren G. Lichtenstein, Manager /s/ Lauren Isenman LAUREN ISENMAN as Attorney-In-Fact for Warren G. Lichtenstein 15 CUSIP NO. 368682100 /s/ Gerald R. Dinkel GERALD R. DINKEL /s/ James R. Henderson JAMES R. HENDERSON /s/ Martin Turchin MARTIN TURCHIN /s/ James H. Perry JAMES H. PERRY /s/ Thomas A. Corcoran THOMAS A. CORCORAN 16
